          Case 2:16-cv-01447-APG-NJK Document 98 Filed 09/09/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA ex rel.                        Case No.: 2:16-cv-01447-APG-NJK
   CHRISTINA ELLIS and JONATHAN
 4 ELLIS, Relators,                                                 Order for Briefing

 5          Plaintiffs                                                 [ECF No. 97]

 6 v.

 7 JING SHU ZHENG,

 8          Defendant

 9         Relators/plaintiffs Christina Ellis and Jonathan Ellis contend that the United States has

10 not paid them the funds it is holding for the Ellises. ECF No. 97. I hereby order the United

11 States to file a response explaining what obstacles remain to paying the appropriate funds to the

12 Ellises and when those funds will be paid to the Ellises. The United States’ brief is due by

13 September 24, 2021.

14         DATED this 9th day of September, 2021.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
